Citation Nr: 0922723	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In December 2003 and May 2006, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Board observes that service connection was granted for 
diabetes mellitus in the May 2002 rating decision and an 
initial 20 percent rating evaluation was assigned.  
Thereafter, additional evidence was received and the claim 
was readjudicated in a September 2002 rating decision.  The 
Veteran then filed a timely notice of disagreement (NOD).  
Although the Veteran specifically addressed the September 
2002 rating decision in his NOD, the NOD was also timely with 
the May 2002 rating decision.  Therefore, the Board 
determines that the May 2002 rating decision is on appeal 
with regard to the Veteran's rating claim for his service-
connected diabetes mellitus.  See Jennings v. Mansfield, 509 
F.3d 1362 (Fed. Cir. 2007) (holding that a claim becomes 
final and subject to a motion to reopen only after the period 
for appeal has run, and any interim submissions before 
finality must be considered by the VA as part of the original 
claim).

The Veteran also filed a timely appeal with respect to the 
denial of service connection for posttraumatic stress 
disorder.  The claim was granted in January 2009 by the AOJ.  
As that decision was a full grant of the benefits sought on 
appeal, this issue is no longer before the Board. 




FINDING OF FACT

Service-connected diabetes mellitus is productive of symptoms 
requiring the use of oral hypoglycemic medications and 
insulin and a restricted diet, but no limitation of 
occupational or recreational activities.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for service-connected 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Merits of the claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected diabetes mellitus.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disability.

The Veteran's diabetes mellitus is currently assigned a 20 
percent disability rating pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  He contends that his disability 
requires him to modify his activities so as to warrant a 
higher rating evaluation.  

Under Diagnostic Code 7913, a 20 percent disability 
evaluation is assigned for diabetes mellitus requiring 
insulin and restricted diet; or, an oral hypoglycemic agent 
and restricted diet.  A 40 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation applies if 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent disability evaluation is 
assigned if diabetes mellitus requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  "Regulation 
of activities," is defined in Diagnostic Code 7913 as 
"avoidance of strenuous occupational and recreational 
activities."  38 C.F.R. § 4.119 (2008).

The medical evidence shows that the Veteran's diabetes 
mellitus was diagnosed in 1994 and initially treated with 
oral hypoglycemic medications and modification of diet.  VA 
treatment records dated in 2002 demonstrate that these 
medications were no longer fully effective, and insulin was 
prescribed.  However, no records show that the Veteran must 
regulate his occupational and recreational activities due to 
his diabetes mellitus.  Medical evidence is required to show 
that occupational and recreational activities have been 
restricted. Camacho v. Nicholson, 21 Vet. App. 360, 363-364 
(2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).
 
The medical evidence shows that the Veteran is frequently 
non-compliant with prescribed medications and dosage, often 
altering his own medication regimen without consulting his 
physician.  Also, the evidence reflects that the Veteran is a 
participant in a research study, and the record suggests that 
the study may impose different monitoring of medication and 
glucose levels than what might otherwise be necessary.  
Nevertheless, there is no indication that the Veteran's 
actions with regard to his medication are an effort to 
compensate for participation in strenuous activities he is to 
avoid, and additional monitoring requirements do not 
constitute a regulation of activity as contemplated by VA 
regulations.
 
The Board acknowledges the fact that the Veteran was unable 
to continue work as a truck driver due to his insulin-
dependency, as discussed by the Veteran, as well as a March 
2005 statement by BL, a registered nurse.  Additionally, the 
March 2007 VA examiner indicated that the need for insulin is 
an automatic disqualifying factor for Department of 
Transportation certification.  However, being unable to 
perform a specific work activity does not equal regulation of 
occupational activities.  Moreover, VA treatment records 
dated as recently as 2008 indicate that the Veteran's 
activity level increases during the summer when he is 
coaching baseball, without expression of concern over the 
impact such activity would have on the Veteran's health.

The Veteran was afforded two VA examinations during the 
appeal period, in March 2007 and December 2008.  At both 
these examinations, the Veteran reported a restriction of 
activities in terms of caloric intake and food options.  
However, he did not provide any other examples of regulation 
of activities, and the examiners noted none.  Further, 
neither VA examiner found that the Veteran had complications 
of diabetes, such as retinopathy or neuropathy, and the Board 
notes that VA treatment records show normal diabetic foot and 
eye examinations.  



Finally, the Board observes that the Veteran is in receipt of 
disability benefits from the SSA, in part due to his diabetes 
mellitus; however, the SSA records do not suggest that 
regulation of activities is necessary for the Veteran.  In 
light of the above, the Board finds that a rating in excess 
of 20 percent for service-connected diabetes mellitus is not 
supported by the evidence.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, as noted above, the medical evidence is 
negative for any symptoms or complications of diabetes 
mellitus to warrant consideration of alternate rating codes.   

Moreover, the Board has considered the Veteran's assertions 
with respect to the severity of his disability.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of severity of a disability.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board acknowledges that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
diabetes mellitus presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  His symptoms fall well within 
the criteria delineated in the rating schedule.      

Additionally, the Board acknowledges that the Veteran is in 
receipt of SSA disability benefits due in part to his 
diabetes mellitus.  However, 

[t]he sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  See 38 C.F.R. § 
4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  Moreover, 
VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including the SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Although the Board is sympathetic to the effect being 
prescribed insulin had on the Veteran's ability to work as a 
truck driver, as the rating criteria are not inadequate to 
compensate for the Veteran's symptoms and treatment 
requirements, an extraschedular referral due to the Veteran's 
lack of employment is not necessary in this case.

In conclusion, the Board finds that an initial rating in 
excess of 20 percent for service-connected diabetes mellitus 
is not warranted.  The 20 percent rating assigned 
contemplates the Veteran's use of oral hypoglycemic 
medication and insulin, and his restriction of diet.  Absent 
competent medical evidence demonstrating that the Veteran 
must avoid strenuous occupational and recreational activities 
due to his diabetes mellitus, a rating in excess of 40 
percent is not warranted in this case.  

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the Court 
of Appeals for Veterans Claims (Court), in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  The Board notes that the 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
applies only to increased rating claims and not initial 
disability rating claims such as the one now before the 
Board.
 
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification letters in March 2002, prior to the initial 
rating decision issued in May 2002.  Additional letters were 
sent in April 2005, July 2006, and February 2008 with respect 
to his initial rating claim, to include notice with regard to 
the assignment of disability ratings and effective dates.
 
The Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Additionally, the Board observes that the notice issued in 
May 2002 was fully compliant with the VCAA by informing the 
Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Thus, with regard to the 
Veteran's service connection claim, all VCAA notice 
requirements were met. 

Additionally, a statement of the case (SOC) or supplemental 
statement of the case (SSOC) constitutes a "readjudication 
decision" that complies with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In this 
case, subsequent to the July 2006 and February 2008 notice, 
the Veteran's claim was readjudicated in multiple SSOCs.

Thus, the Board finds that there has been no prejudice to the 
Veteran, and any defect of notice has not affected the 
fairness of the adjudication on the initial rating or 
effective date issues.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Mayfield v. Nicholson, rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman; cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information). 

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, Social Security Administration 
(SSA) records, and the reports of March 2007 and December 
2008 VA examinations were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  The 
Veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claims.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board issuing a 
decision at this time.

ORDER

An initial rating in excess of 20 percent for service-
connected diabetes mellitus is denied.


____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


